FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 14, 2021

                                    No. 04-21-00181-CV

                                     Robert CORLEY,
                                        Appellant

                                              v.

               Timothy CORLEY, Jason Corley and Century Oaks Land LLC,
                                     Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI02547
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
        On May 10, 2021, petitioner filed a petition for permissive appeal. On June 10, 2021,
petitioner filed a letter with this court requesting clarification regarding deadlines. It is
ORDERED that all appellate filing deadlines are ABATED pending further orders from this
court.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court